Citation Nr: 0506620	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's service-connected chronic bronchitis is 
presently manifested by pulmonary function testing findings 
of forced expiratory volume in one second (FEV-1) of 85 
percent of predicted and the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
111 percent.  


CONCLUSION OF LAW

The criteria for a compensable rating for chronic bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.96, Diagnostic Code 6600 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in September 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In this case, the VCAA notice 
letter provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claim and identified which parties were expected to provide 
such evidence.  He was specifically notified of the need to 
give to VA copies of any relevant evidence in his possession 
pertaining to the claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in February 1999 and October 2000.  
The medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides ratings for chronic bronchitis 
when forced expiratory volume in one second (FEV-1) is 71 to 
80 percent of predicted, the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 
71 to 80 percent, or the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent of predicted (10 percent); FEV-1 is 56 to 70 
percent of predicted, FEV-1/FVC is 56 to 70 percent, or DLCO 
(SB) is 56 to 65 percent of predicted (30 percent); when FEV-
1 is 40 to 55 percent of predicted, FEV-1/FVC is 40 to 55 
percent, DLCO (SB) is 40 to 55 percent of predicted, or 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit) (60 percent); and when FEV-1 is less 
than 40 percent of predicted, FEV-1/FVC is less than 40 
percent, DLCO (SB) is less than 40 percent of predicted, 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension shown by echocardiography 
or by cardiac catheterization, episodes of acute respiratory 
failure, or outpatient oxygen therapy is required (100 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

In this case, service medical records dated in June 1969 show 
the veteran was treated for bronchitis.  VA examination in 
December 1971 included a diagnosis of mild chronic 
bronchitis.  Service connection was established in a January 
1972 rating decision and a 0 percent rating was assigned.  

VA examination in February 1999 included a diagnosis of 
chronic bronchitis.  The examiner noted the veteran continued 
to smoke and that he complained of bronchitis over the years 
with a chronic cough productive of a mucoid type sputum.  The 
disorder was reportedly worse in the mornings.  The veteran 
denied any history of pneumonia or hospitalization for a lung 
disorder, but reported he experienced shortness of breath 
after walking approximately one block.  Pulmonary function 
testing revealed findings of FEV-1 of 84 percent of 
predicted, FEV-1/FVC of 99 percent.  The study interpretation 
was early small airways obstruction.

In correspondence dated in September 2000 the veteran 
requested entitlement to an increased rating for chronic 
bronchitis.  He stated the disorder had increased in 
severity.  In subsequent statements in support of his claim 
he noted the disorder required he use medication.  

VA examination in October 2000 included a diagnosis of 
chronic bronchitis.  It was noted the veteran complained of a 
constant cough productive of off-white sputum, daily 
wheezing, and shortness of breath on minimal exertion.  The 
symptoms were reportedly worse with weather changes.  The 
examiner noted the veteran did not use respiratory medication 
or inhalers.  Pulmonary function testing, without post 
bronchodilator study, revealed findings of FEV-1 of 85 
percent of predicted, FEV-1/FVC of 111 percent.  The study 
interpretation was mild restrictive disease.

Subsequent VA treatment records include diagnoses of chronic 
bronchitis without evidence of additional pulmonary function 
testing.  Reports show the veteran complained of a productive 
cough and that he received medications for a respiratory 
disorder including Albuterol.  

Department of Health and Human Services, Social Security 
Administration (SSA) records received in December 2002 show 
the veteran was found to be disabled as a result of 
degenerative joint disease and post-traumatic stress 
disorder.  It was noted the disability began September 1, 
1998.

At his personal hearing in December 2004 the veteran 
testified that his chronic bronchitis required he use an 
inhaler as necessary, up to two or three times per day.  He 
complained of difficulty breathing, chest pain, and coughing 
up occasional yellow, green, or bloody phlegm.  He stated his 
bronchitis had not been considered in association with his 
SSA disability determination.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chronic bronchitis is presently 
manifested by pulmonary function tests findings of FEV-1 of 
85 percent of predicted and FEV-1/FVC of 111 percent.  The 
Board notes these findings are also consistent with findings 
obtained on VA examination in February 1999.  Although the 
veteran asserts, in essence, that an increased rating is 
warranted because the disorder requires he use medication, 
the applicable rating criteria for his disability do not 
provide ratings because of required medication.  Therefore, 
the Board finds entitlement to a compensable rating not 
warranted.

Although the veteran believes his chronic bronchitis is more 
severely disabling, he is not a licensed medical practitioner 
and he is not competent to offer opinions on questions 
requiring medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no competent evidence demonstrating the 
service-connected disability has increased in severity since 
the October 2000 VA examination nor that the reported 
findings of that examination are erroneous.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for chronic bronchitis is 
denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


